A. G. Rickerfor, surety on the appearance bond of Sylvester de la Monica, prosecutes this appeal from a judgment forfeiting the bond because of de la Monica's failure to appear on the date set for his trial, it being Rickerfor's contention that the judgment is illegal because the state failed to prove his signature on the bond.
There was no special denial of his signature by the appellant. Its genuineness *Page 886 
was not, therefore, at issue. The bond is in the record and it appears on its face to have been signed and acknowledged under oath by the appellant in the presence of Julian M. Hogan, Chief Deputy Criminal Sheriff for the Parish of Orleans. As such it became an official act, the authenticity of which is presumed, and it makes full proof of itself. State v. Lewis, 7 La.Ann. 540. It is not necessary, therefore, that the signatures thereto be proved. State v. Gossin, 13 La. 96; State v. Boisseau, 1 Rob. 388; 1 Marr's Criminal Jurisprudence 433, Section 290. Compare with Hughes v. Harrison, 8 Mart. (N.S.) 297; Miller v. Cohea,1 La. 486; Hyde v. Brown, 5 La. 33; and Union Nat. Bank v. Succession of Lee, 33 La.Ann. 301.
For the reasons assigned, the judgment appealed from is affirmed.